      Case 4:20-cv-03709 Document 28 Filed on 11/02/20 in TXSD Page 1 of 8




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

STEVEN HOTZE, M.D. WENDELL                   §
CHAMPION, HON. STEVE TOTH, AND               §
SHARON HEMPHILL,                             §
                                             §
       Plaintiffs,                           §
                                             §
v.                                           §      Case No. 4:20-cv-03709
                                             §
CHRIS HOLLINS, in his official capacity as   §
Harris County Clerk,                         §
                                             §
       Defendant,                            §      Judge Andrew S. Hanen
                                             §
and                                          §
                                             §
MJ FOR TEXAS; DSCC; DCCC; MARY               §
CURRIE; CARLTON CURRIE JR.;                  §
JEKAYA SIMMONS, and DANIEL                   §
COLEMAN,                                     §
                                             §
       Proposed Intervenor-Defendants,       §
                                             §
and                                          §
                                             §
CHRISTINA MASSARA, ALAN MAUK,                §
JENN RAINEY, BRIAN SINGH, MARY               §
BACON, KIMBERLY PHIPPS-NICHOL,               §
NYGUEN GRIGGS, NELSON VANEGAS,               §
JESSICA GOODSPERO, AMY                       §
ASHMORE, RICHARD FRANKEL,                    §
ELAINE FRANKEL, RYAN FRANKEL,                §
CELIA VESELKA, SERGIO ALDANA,                §
RUSSELL “RUSTY” HARDIN, DOUGLAS              §
MOLL, AND CAREY JORDAN,                      §
                                             §
       Proposed Intervenor-Defendants.       §

                     DRIVE-THRU VOTERS’ MOTION TO INTERVENE

       Proposed Intervenor-Defendants Christina Massara, Alan Mauk, Jenn Rainey, Brian

Singh, Mary Bacon, Kimberly Phipps-Nichol, Nyguen Griggs, Nelson Vanegas, Jessica
       Case 4:20-cv-03709 Document 28 Filed on 11/02/20 in TXSD Page 2 of 8




Goodspero, Amy Ashmore, Richard Frankel, Elaine Frankel, Ryan Frankel, Celia Veselka,

Sergio Aldana, Russell “Rusty” Hardin, Douglas Moll, and Carey Jordan (“Drive-Thru Voters”)

respectfully move to intervene as of right and defend this action pursuant to Federal Rule of Civil

Procedure 24(a).        Alternatively, the Drive-Thru Voters move for permissive intervention

pursuant to Rule 24(b).

I.          STATEMENT OF THE ISSUE

            Should the Court grant Drive-Thru Voters’ motion to intervene as of right, under Rule

24(a), or alternately, by permission under Rule 24(b)?

II.         INTRODUCTION AND SUMMARY OF THE ARGUMENT

            All of the Drive-Thru Voters are registered voters in Harris County who cast ballots at

one of Harris County’s ten drive-thru voting locations between October 13, 2020 and October

30, 2020. The Drive-Thru Voters opted to vote at one of the ten drive-thru voting locations for a

wide variety of reasons including the following: Alan Mauk lacks health insurance and did not

want to risk exposing himself to COVID. Sergio Aldana tested positive for COVID and did not

want to expose others to the virus. Jenn Rainey was physically unable to stand in line after

undergoing a medical procedure. Rusty Hardin wanted to vote from the privacy of his vehicle

without being approached by advocates passing out materials and urging voters to vote for their

candidate.

            The Drive-Thru Voters relied on information provided by Harris County and therefore

had a good faith belief that their ballot, cast at a drive-thru location, was legal and would be

counted in this election. Mary Bacon confidently scheduled her C-section to take place on

November 3, 2020 after casting her ballot at a drive-thru location. Other Drive-Thru Voters,

including Christina Massara, Jenn Rainey, Amy Ashmore, and Casey Jordan (who recently had a

household member test positive for COVID) made plans to be away from Harris County on


                                                   2
1022168.1
       Case 4:20-cv-03709 Document 28 Filed on 11/02/20 in TXSD Page 3 of 8




November 3, 2020 after casting their ballots at the drive-thru locations. These Drive-Thru

Voters will not be able to recast their ballots on Election Day if this Court grants Plaintiffs’

request and invalidates all ballots cast at drive-thru polling locations.

            On October 28, 2020, Plaintiffs filed their Complaint (Dkt. 1) and Motion for a

Preliminary Injunction (Dkt. 3), requesting, among other things, that this Court grant a

preliminary mandatory injunction against Defendant Hollins and the Harris County Clerk’s

Office to require that all memory cards from the ten (10) drive-thru voting locations be secured

and not entered or downloaded into the Tally machine until this Court issues an order on this

Complaint, and that the Court reject any votes it finds were cast in violation of the Texas

Election Code.

            The Drive-Thru Voters now seek to intervene in this action, as Plaintiffs’ claims pose a

clear and direct threat to the Drive-Thru Voters’ rights and interests in having their ballots

counted in this election. The Drive-Thru Voters’ motion is timely and they have a protectable

interest that may be impacted by the outcome of this litigation, which Defendant Hollins does not

adequately represent. Accordingly, this Court should find that the Drive-Thru Voters are entitled

to intervene in this case as a matter of right under Rule 24(a)(2). Alternatively, the Court should

grant permissive intervention under Rule 24(b) as the Drive-Thru Voters’ motion is timely, raises

common questions of law and fact, and will not delay or prejudice the existing parties’ rights.

III.        ARGUMENT

            A.     The Drive-Thru Voters are entitled to intervene as of right under Rule 24(a).

            Federal Rule of Civil Procedure 24(a) requires a court to permit timely intervention in an

action by anyone who “claims an interest relating to the property or transaction that is the subject

of the action, and is so situated that disposing of the action may as a practical matter impair or

impede the movant’s ability to protect its interest, unless existing parties adequately represent


                                                    3
1022168.1
       Case 4:20-cv-03709 Document 28 Filed on 11/02/20 in TXSD Page 4 of 8




that interest.” Fed. R. Civ. P. 24(a)(2). A four-part test governs intervention of right: a movant

must show (1) timeliness, (2) an interest relating to the action, (3) that the interest would be

impaired or impeded by the case, and (4) that the interest may not be adequately represented by

existing parties. In re Lease Oil Antitrust Litig., 570 F.3d 244, 247 (5th Cir. 2009); see also Ross

v. Marshall, 426 F.3d 745, 761 (5th Cir. 2005) (emphasizing that a movant bears only the

“minimal” burden to show that representation by existing parties “may” be inadequate).

            The Drive-Thru Voters satisfy the four factors and are therefore entitled to intervene as of

right pursuant to Rule 24(a).

                   1.      Factor One: The motion to intervene is timely.

            The Drive-Thru Voters’ motion to intervene is timely. Timeliness is governed by (1) the

length of time between the putative intervenor’s learning of his interest and his motion to

intervene, (2) the extent of prejudice to existing parties from allowing late intervention, (3) the

extent of prejudice to the putative intervenor if intervention is denied, and (4) any unusual

circumstances. In re Lease Oil Antitrust Litig., 570 F.3d at 248.

            Drive-thru voting was first announced in June 2020. In the last ten days, the Texas

Supreme Court has twice refrained from setting aside drive-thru votes at the request of Plaintiff

Hotze. Now on October 28, 2020, six days before Election Day, Plaintiffs filed their Complaint

in Federal District Court. Upon learning of Plaintiffs’ lawsuit, the Drive-Thru Voters promptly

retained counsel and filed this intervention within four days and in advance of Monday’s

hearing. Because this case is still in its infancy, no party can legitimately claim that intervention

by the Drive-Thru Voters would cause any delay or prejudice the original parties. See Sierra

Club v. Espy, 18 F.3d 1202, 1206 (5th Cir. 1994) (“[P]rejudice must be measured by the delay in

seeking intervention, not the inconvenience to the existing parties of allowing the intervener to

participate in the litigation.”).


                                                     4
1022168.1
       Case 4:20-cv-03709 Document 28 Filed on 11/02/20 in TXSD Page 5 of 8




                   2.     Factors Two and Three: The Drive-Through Voters have a direct,
                          significant, and legally protectable interest that may be impaired and
                          impeded by the outcome of this case.

            Plaintiffs request that this Court find that drive-thru voting violates the Texas Election

Code and order that all ballots cast in Harris County’s ten drive-thru locations be rejected and not

counted in the General Election. It is undisputed that the right to vote is fundamental. The

Drive-Thru Voters—all registered voters in Harris County who cast their ballot in person and in

good faith at one of the ten drive-thru polling locations—necessarily have a direct, significant

and legally protected interest in ensuring their votes will be counted in this election for all of the

races on the ballot, not just the three in which Plaintiffs are running. See, e.g., League of United

Latin Am. Citizens, Dist. 19 v. City of Boerne, 659 F.3d 421 (5th Cir. 2011) (finding a legally-

protectable interest where the intervenor sought to protect his right to vote).

            The Drive-Thru Voters have also shown that this interest may be impaired and impeded

by the outcome of this case. If the Court were to find that drive-thru voting violates the Election

Code and reject all ballots cast at drive-thru voting locations, then the Drive-Thru Voters’ votes

will not be counted for any race in this election. “The very purpose of intervention is to allow

interested parties to air their views so that a court may consider them before making potentially

adverse decisions.” Brumfield v. Dodd, 749 F.3d 339, 345 (5th Cir. 2014). Moreover, “[f]ederal

courts should allow intervention where no one would be hurt and greater justice could be

attained.” Sierra Club v. Espy, 18 F.3d 1202, 1205 (5th Cir. 1994) (internal quotation omitted).

The Drive-Thru Voters should be allowed to intervene and be heard when the outcome of this

litigation may result in their effective disenfranchisement.




                                                    5
1022168.1
       Case 4:20-cv-03709 Document 28 Filed on 11/02/20 in TXSD Page 6 of 8




                   3.      Factor Four: Harris County Clerk Chris Hollins does not adequately
                           represent the Drive-Through Voters’ interests.

            The Drive-Thru Voters’ interests are not adequately represented by Defendant. The

burden to satisfy this fourth factor is “minimal.” Espy, 18 F.3d at 1207. “The potential intervener

need only show that the representation may be inadequate.” John Doe No. 1 v. Glickman, 256

F.3d 371, 380 (5th Cir. 2001) (emphasis added) (internal quotation omitted). In his position as

Harris County Clerk, Defendant ultimately represents the interests of Harris County. That

interest is distinct from the interests of the individual Drive-Thru Voters to have their individual

votes for each candidate up and down the ballot counted. Because the Drive-Thru Voters cannot

rely on Defendant to protect their distinct interests, they have satisfied the fourth factor and are

entitled to intervention as of right under Rule 24(a)(2).

            B.     Alternatively, the Drive-Thru Voters should be granted permissive
                   intervention under Rule 24(b).

            If a party is not entitled to intervene of right in a pending action, Federal Rule of Civil

Procedure 24(b) authorizes courts to permit timely intervention when that party “has a claim or

defense that shares with the main action a common question of law or fact” and intervention will

not “unduly delay or prejudice the adjudication of the original parties’ rights.” Fed. R. Civ. P.

24(b)(1)(B), (b)(3). Accordingly, to qualify for permissive intervention, a movant must show (1)

timeliness, (2) that his claim or defense and the main action have a question of law or fact in

common, and (3) no undue delay or prejudice to adjudication of the existing parties’ dispute.

League of United Latin Am. Citizens v. Clements, 884 F.2d 185, 189 n. 2 (5th Cir. 1989).

            If the Court does not grant the Drive-Thru Voters’ motion to intervene as of right, it

should exercise its discretion and permit the Drive-Thru Voters to intervene under Rule 24(b).

The Drive-Thru Voters easily meet the requirements for permissive intervention under Rule

24(b). First, the Drive-Thru Voters necessarily raise common questions of law and fact, as they


                                                     6
1022168.1
       Case 4:20-cv-03709 Document 28 Filed on 11/02/20 in TXSD Page 7 of 8




seek to intervene in order to defend against Plaintiffs’ claim that Harris County’s drive-thru

voting locations are illegal under the Texas Election Code and votes cast at these locations

should therefore be invalidated and not counted on Election Day. Second, for the reasons set

forth above, the motion to intervene is timely, and given the early stage of this litigation,

intervention will not unduly delay or prejudice the adjudication of the rights of the original

parties. Fed. R. Civ. P. 24(b)(1)(B), (b)(3).

                                            CONCLUSION

            For the foregoing reasons, the Drive-Thru Voters respectfully request that the Court grant

their Motion to Intervene as of right, or alternatively, their motion for permissive intervention.

The Drive-Thru Voters further request that the Court direct the Clerk to file their Answer to

Plaintiffs’ Complaint for Emergency Injunctive Relief, attached hereto as Exhibit A, in the

official records of this case.

Dated: November 2, 2020.                             Respectfully submitted,

                                                     SMYSER KAPLAN & VESELKA, L.L.P.

                                                     /s/ Larry R. Veselka
                                                     Larry R. Veselka (Fed. Bar No. 6797)
                                                     State Bar No. 20555400
                                                     David Isaak (Fed. Bar No. 26694)
                                                     State Bar No. 24012887
                                                     717 Texas Avenue, Suite 2800
                                                     Houston, Texas 77002
                                                     Telephone: (713) 221-2300
                                                     Facsimile: (713) 221-2320
                                                     lveselka@skv.com
                                                     disaak@skv.com

                                                     ATTORNEYS FOR INTERVENOR-
                                                     DEFENDANTS DRIVE-THRU VOTERS




                                                    7
1022168.1
       Case 4:20-cv-03709 Document 28 Filed on 11/02/20 in TXSD Page 8 of 8




                           CERTIFICATE OF CONFERENCE

       I certify that on November 1, 2020, I emailed Plaintiffs’ counsel concerning the relief
requested by this motion and Plaintiffs’ counsel has not yet responded.

                                          /s/ David Isaak
                                          David Isaak



                              CERTIFICATE OF SERVICE

        I certify that on November 2, 2020, I caused a copy of the foregoing document to be
served on all counsel of record by the Electronic Case Filing System for the United States
District Court for the Southern District of Texas.

                                          /s/ Larry R. Veselka
                                          Larry R. Veselka




                                              8
1022168.1
